Case 16-20112        Doc 68     Filed 02/11/19     Entered 02/11/19 16:52:04          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 20112
         Max Byrd

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/20/2016.

         2) The plan was confirmed on 11/02/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/26/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/22/2018, 07/31/2018.

         5) The case was Dismissed on 08/27/2018.

         6) Number of months from filing to last payment: 26.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-20112               Doc 68         Filed 02/11/19    Entered 02/11/19 16:52:04                Desc         Page 2
                                                            of 3



 Receipts:

            Total paid by or on behalf of the debtor                     $5,103.78
            Less amount refunded to debtor                                 $138.81

 NET RECEIPTS:                                                                                              $4,964.97


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,366.76
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $209.24
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,576.00

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Activity Collection Service Inc           Unsecured         216.00           NA              NA            0.00       0.00
 AmeriCash Loans LLC                       Unsecured         220.00        768.74          768.74           0.00       0.00
 ARS                                       Unsecured          85.00           NA              NA            0.00       0.00
 Brookwood Loans of Illinois LLC           Unsecured           0.00      1,408.35        1,408.35           0.00       0.00
 Capital One Bank                          Unsecured         376.00        376.00          376.00           0.00       0.00
 Check 'N Go                               Unsecured         800.00           NA              NA            0.00       0.00
 Diversified Consultant                    Unsecured         305.00           NA              NA            0.00       0.00
 Enhanced Recovery                         Unsecured         499.00           NA              NA            0.00       0.00
 Gentle Breeze Online                      Unsecured         146.00           NA              NA            0.00       0.00
 Green Valley Cash                         Unsecured         220.00           NA              NA            0.00       0.00
 Midfirst Bank                             Secured      192,849.00    214,092.29       214,092.29           0.00       0.00
 Midfirst Bank                             Unsecured            NA            NA              NA            0.00       0.00
 Mountain Summit Financial                 Unsecured         900.00           NA              NA            0.00       0.00
 Penn Credit                               Unsecured         200.00           NA              NA            0.00       0.00
 Sierra Lending                            Unsecured         700.00           NA              NA            0.00       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Unsecured            NA         856.64          856.64           0.00       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Secured        1,500.00       2,356.64        1,500.00        311.31      77.66
 Turner Acceptance Corporation             Unsecured      1,606.00            NA              NA            0.00       0.00
 United States Dept Of Education           Unsecured     80,022.00     66,572.83        66,572.83           0.00       0.00
 United States Dept Of Education           Unsecured           0.00    17,677.70        17,677.70           0.00       0.00
 United States Dept of HUD                 Secured        9,586.57       9,586.57        9,586.57           0.00       0.00
 Zaplo Loans                               Unsecured         500.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-20112        Doc 68      Filed 02/11/19     Entered 02/11/19 16:52:04             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $223,678.86              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $1,500.00            $311.31             $77.66
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                         $225,178.86            $311.31             $77.66

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $87,660.26               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,576.00
         Disbursements to Creditors                               $388.97

 TOTAL DISBURSEMENTS :                                                                       $4,964.97


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
